In an action to recover damages for personal injuries suffered by the plaintiff through falling down an unlighted elevator shaft, he has recovered a judgment against defendant Samuel Gilinsky, from which said defendant appeals. Judgment affirmed, with costs. The question of the negligence of the appellant and the contributory negligence of the plaintiff was properly submitted to the jury, and its findings should not be disturbed. Carswell, Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that plaintiff was guilty of contributory negligence as a matter of law.